DETAILED ACTION
Non-Final Rejection (8/16/22)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Allowable Subject Matter

Claims 2, 5-9 are objected to as being dependent upon a rejected base claim. These claims appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claims, clearly identify the support [Fig #, Para #, line #, etc.] for all the amended claimed limitations in the original application, claimed limitations must be shown in the figures, and required additional search of all the amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20140252813) and further in view of Masters et al. (US 6,010,195).

a support member detachably attached to a floor of a vehicle (Unmarked rectangle between 504 and seat base the recitation of “a support member” is broad, and no limiting structure of this element is provided. At the beginning of paragraph 38 Lee states that the seat 508 is supported by the floor, and at the last sentence of paragraph 38 Lee states the seat can be easily installed and removed from the vehicle.  But, as discussed above, Lee only discloses a schematic, and thus does not show details of a support member. See the discussion of Masters for a teaching of the details of a support member) an occupant seat (508) movably supported by the support member (As discussed above, Lee only discloses a schematic, and thus does not show details of a support member. See the discussion of Masters for a teaching of the details of a support member.) and provided with

an electrical component (e.g. motor 524, heater 528, controls 532, sensor 536) and a wireless power supply mechanism (512, 516 and 520) configured to supply electric power to the electrical component and including a power transmitting unit (516) attached to the floor (504), and 

a power receiving unit (520) attached to the support member (Again, Lee is only a schematic, so the details of the support member are not shown. See the discussion of Masters for a teaching of the details of a support member) so as to face the power transmitting unit and configured to receive the electric power wirelessly from the power transmitting unit. (See paragraph 38, “The power receiver 520 is oriented in a horizontal plane in FIG. 4, parallel to the plane in which the power transmitter 516 is located. Since the power receiver 520 and power transmitter 516 are positioned in close proximity to one another in parallel planes, the receiver 520 receives a substantial portion of the energy transmitted by the transmitter 516. The power receiver 520 is configured to receive energy from the electromagnetic field generated by the power transmitter 516 and convert the energy received into power.”)

Regarding the details of the support member being detachably attached to the floor and the power receiver attached to the support member.    Masters teaches a typical support member where the seat is movably supported by the support member (support 40 sheet which is attached/connected to the floor via 16/18 via rails 24 attached to floor (See figs. 3 and 4.) The Sheet panel of Masters further discloses electrical components bladders 44/46 on pan 40 and seat pan 42 to adjust the position of the seat (C. 3 ln 6-15).

It would have been obvious to modify the seat device of Lee by including the support member as taught by Masters, since Lee only discloses a schematic of a seat system, and one would look to prior art such as Masters, to find a typical method to attach a seat system to a floor.  Since Lee extensively discloses that the power transmitting unit and receiving unit are parallel to each other, and in close proximity to one another, it would have been obvious to attach the power receiving unit to the support member, since the support member remains parallel and in close proximity to the floor as the seat is moved relative to the floor.

It is noted that in the third paragraph of the Background Art of the instant invention, applicant contends that the positional relationship between the transmitting unit and receiving unit may be changed as the occupant seat moves.  This statement is inconsistent with the disclosure of Lee which extensively discusses that the power transmitting unit and receiving unit are parallel to each other, and in close proximity to one another.

wherein an upper surface of the power transmitting unit is located lower than a surface of the floor (Lee, fig. 4).

wherein the power transmitting unit and the power receiving unit are configured such that a relative positional relationship therebetween does not change even when the occupant seat moves (addressed in the rejection of claim 1).

Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone 571-272-6665